DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 20200178013 A1) in view of Henry et al. (hereafter Henry, US 20110140956 A1).
Regarding claims 1 and 3, Goldstein discloses an earpiece comprising:

a processor (121) disposed within the earpiece housing (207);
a speaker (125) operatively connected to the processor;
a microphone (111) operatively connected the processor;
a global navigation satellite system (GNSS) receiver (232) disposed within the earpiece ([0092]);
at least one inertial sensor disposed within the earpiece housing and operatively connected to the processor, wherein the at least one inertial sensor comprises an accelerometer (599; [0062]).
Goldstein fails to show that the processor is adapted to determine when the GNSS receiver is not providing current location data and updating a current location of the earpiece based on a last available location from the GNSS receiver and data from the at least one inertial sensor; and wherein the processor is configured to turn the GNSS receiver off. Goldstein teaches a general GPS receiver which would imply that the current location of the earpiece is detected ([0038]). Henry teaches a mobile phone having a GPS receiver and a local navigation unit ([0028]) comprising an accelerometer ([0038]). The GPS receiver requires substantial power to operate ([0002]). On the other hand, the inertial navigation unit, providing the similar function, uses much less power ([0003]). Inertial navigation unit is also being used as a backup to GPS when GPS no longer function properly ([0003]). Based on Henry’s teaching, one skilled in the art would have seriously considered that the battery usage is a critical factor when implementing a solution for tracking the location for a device, such as the earpiece in Goldstein, that required to be operated by battery, especially when the device can no 
Thus, it would have been obvious to one of ordinary skill in the art to modify Masaki in view of Henry by configuring the processor to update the current position with the combination of the last position provided by the GPS and the accelerometer as the backup for the GPS in order to conserve the power while maintaining the position tracking when the GPS sensor is no longer be able to track the position.
For an alternative interpretation, the earpiece is a personal device controlled inherently by the user. A user in general can turn off some functions of earpiece to conserve power. Thus, it would have been obvious to one of ordinary skill in the art to modify Goldstein and Henry by allowing the user to direct the processer turning off the GPS sensor in order to conserve power when the user deems that the GPS is no longer required or the battery is running low.
Regarding claim 2, the combination of Goldstein and Henry meets the claimed limitation. Goldstein teaches the master slave relationship between two devices ([0040]).
Claim 5 and 6 correspond to claim 1 discussed before.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein and Henry as applied to claims 1 and 5 above, and further in view of Buchheim et al. (hereafter Buchheim; US 20140370917 A1).
Regarding claim 4, Henry fails to teach turning off GPS receiver when it is detected that the device is not moving. Again, to conserve power, one would consider turning off GPS sensor when its function is no longer required. One of such conditions is that the user is not moving to a new position. Accelerometer, in Goldstein, is a sensor that measures movement. Buchheim teaches that when the accelerometer does not detect any motion, GPS receiver is being turned off ([0262]). Thus, it would have been obvious to one of ordinary skill in the art to modify Goldstein and Henry in view of Buchheim by utilizing the detected signal from the accelerometer to determine whether to turn off the GPS receiver in order to conserve additional power when the user is in a stationary position. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,085,082. Although the claims at claim 1 of patent ‘082 is more specific than claim 1 of instant application, and all limitations of the instant application are recited in the patent ‘082.
Claims 1-3, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,893,353. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of patent ‘353 is more specific than claims 1-3, 5 and 6 of instant application.
Claims 4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,893,353 in view of Buchheim. Patent ‘353 fails to recite detecting moving motion before turning off GNSS transceiver. Buchheim teaches that when the accelerometer does not detect any motion, GPS receiver is being turned off to conserve power ([0262]). Thus, it would have been obvious to one of ordinary skill in the art to modify patent ‘353 in view of Buchheim by utilizing the detected signal from the accelerometer to determine whether to turn off the GPS receiver in order to conserve additional power when the user is in a stationary position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/Primary Examiner, Art Unit 2654